[f10q063016_ex10z2001.jpg] [f10q063016_ex10z2001.jpg]










Murray Williams

17 Leicester Ct.

Laguna Niguel, CA 92677




Re:

Terms of Employment




Dear Murray:




This letter confirms the principal terms of our agreement, as set forth below,
with respect to your employment by Sigma Labs, Inc. (the “Company”), which shall
be effective as of July 18, 2016 (the "Effective Date"):




1.

Position:  Effective as the Effective Date, you shall serve as Chief Financial
Officer, Treasurer, Principal Accounting Officer and Principal Financial Officer
of the Company, and you shall be based in Laguna Niguel, California unless
otherwise approved by the Chief Executive Officer of the Company.  You shall
perform such duties as are customarily performed by individuals acting in these
capacities and such other related duties as may be assigned to you from time to
time by the Chief Executive Officer or the Board of Directors of the Company.




2.

At-Will Employment:  Your employment shall be on an “at-will” basis.  Either
party may terminate your employment at any time by five days' written notice to
the other party.




3.

Compensation:




(a)

Base:  The Company shall pay you at the rate of $200 per hour.  It is
anticipated your monthly hours will not exceed 25 hours, without the prior
written consent of the Chief Executive Officer.  All payments shall be made in
accordance with the Company’s payroll practices.  The Company may deduct and
withhold from your compensation any amounts of money required to be deducted or
withheld by the Company under any or all applicable local, state or federal
laws.




(b)

Benefits:  Subject to the terms, conditions and limitations in the plans and
insurance programs, you shall be eligible to participate in the group medical,
dental, vision, and 401K plans and any other Company benefits made available to
other employees at your level of employment.




(c)

Expense Reimbursement:  The Company will reimburse you for ordinary and
necessary expenses incurred in the performance of your duties, provided that
such expenses are reasonable and are accounted for in accordance with the
Company’s usual policies.




(d)

Restricted Stock:  Subject to your entering into the Company's standard-form
restricted stock agreement, effective as of the Grant Date (as defined below),
the Company shall grant you 31,000 shares of restricted common stock of the
Company (the "Shares") pursuant to the Company’s 2013 Equity Incentive Plan (the
“Plan”).  The grant date of the Shares will be the later of (i) the Effective
Date, and (ii) the first business day immediately following the date that the
Company files the Company's second Registration Statement on Form S-8 relating
to the Plan (the "Grant Date"). A copy of the Plan, as presently in effect, will
be delivered to you concurrently with this letter agreement. Provided that you
remain an employee of the Company through the vesting date, the Shares will vest
on the one-year anniversary of the Effective Date (the "First Anniversary
Date"), provided further, however, that 50% of the Shares will be subject to
accelerated vesting as set forth in the restricted stock agreement pursuant to
which the shares are issued.  The grant of the Shares shall be on such other
terms and provisions as are contained in the Company's standard-form restricted
stock agreement.





[f10q063016_ex10z2003.jpg] [f10q063016_ex10z2003.jpg]




--------------------------------------------------------------------------------

[f10q063016_ex10z2002.jpg] [f10q063016_ex10z2002.jpg]










(e)

Option:  Subject to your entering into the Company's standard-form nonqualified
stock option agreement under the Plan, effective as of the Grant Date, the
Company shall grant you pursuant to the Plan a non-qualified stock option (the
"Option") to purchase up to 63,000 shares of common stock of the Company.  The
Option will have an exercise price equal to the closing price of the Company's
common stock on the Grant Date, will vest and become exercisable as follows:
21,000 shares shall vest and become exercisable on the First Anniversary Date,
and the balance of the shares underlying the Option shall vest and become
exercisable in eight equal installments of 5,250 shares each on a quarterly
basis following the First Anniversary Date, provided, in each case, that you
remain an employee of the Company through such vesting.




The Option shall expire on the day before the fifth anniversary of the Effective
Date, unless such Option shall have been terminated prior to that date in
accordance with the provisions of the Company's standard-form nonqualified stock
option agreement, and the Option shall be on such other terms and provisions as
are contained in such stock option agreement.




In the event of any stock split, reverse stock split or stock dividend after the
date hereof, the number of Shares, the number of shares of the Company's common
stock underlying the Option, and the exercise price of the Option shall be
appropriately adjusted for any such stock split, reverse stock split or stock
dividend.  




4.

Confidential Information.  Both during and subsequent to your employment with
the Company, you shall not disclose any confidential information you acquired
while an employee of the Company to any other person or use such information in
any manner that may be detrimental to the Company’s interests.




5.

Company Property:  You agree that all designs, lists, books, files, reports,
correspondence, computer databases and files, records, supplies, services,
computers, postage, telephones and other property and materials (“Company
Materials”) used by, prepared for or by, or made available to you while you are
employed with the Company, shall be and shall remain the property of the
Company.  Upon termination of your employment with the Company, all Company
Materials shall be returned immediately to the Company, and you shall not make
or retain any copies thereof.




6.

Notices:  Any notice, consent, request or other communications made or given in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by postage prepaid to those listed
below at their following respective addresses or at such other address as each
may specify by notice to the other:




To the Company:




Mark Cola

President and Chief Executive Officer

Sigma Labs, Inc.

3900 Paseo del Sol

Santa Fe, NM 87507




To you:




Murray Williams

17 Leicester Ct.

Laguna Niguel, CA 92677







(Signature page follows)








[f10q063016_ex10z2004.jpg] [f10q063016_ex10z2004.jpg]

2




--------------------------------------------------------------------------------

[f10q063016_ex10z2002.jpg] [f10q063016_ex10z2002.jpg]










If the foregoing terms are acceptable, please sign below and return this letter
to me.  







Sigma Labs, Inc.

Employee

 

 

 

 

By

/s/ Mark J. Cola

By

/s/ Murray Williams

Name

Mark J. Cola

Name

Murray Williams

Title

President & CEO

 

 











[f10q063016_ex10z2004.jpg] [f10q063016_ex10z2004.jpg]

3


